Title: To George Washington from James Hendricks, 20 September 1781
From: Hendricks, James
To: Washington, George


                  
                     Sir
                     Alexandria 20th Septr 1781
                  
                  Last evening I had the Honour of receiving your Excellency’s letter of the 15th Current, Previous to which I had procured Craft to go to George Town capable of carrying four Hundred Barrels of flour which comes down & proceeds for Burwells ferry tomorrow—I have likewise impress’d a Brig. belonging to Colo. Saml Smith of Baltimore, which will take a few days to get repair’d and if no Bay Craft casts up before she is ready, I will load her likewise from George Town—I have gave One hundred & Seventy Barrels from your mill to Colo. Wadsworth and in consequence of an expectation of the Baron Viominel coming this rout, delivered a french agent Two Hundred Barrels, the two last quantities goes with the French Baggage wagons which I expect Tomorrow This with my daily calling on the County Commissioner is all I can do except an order from Colo. Blain to Purchase five Hundred Barrels on Mr Morris’s Credit for Specie.
                  I Heartily lament the want of the proper Harmony between the French and American Agents, and foresee the most fatal consequences arising from their not forming one General Plan in procuring supplies, I have mentioned to Colo. Wadsworth that there is the greatest Certainty that his Cash wou’d give the necessary Credit for the whole Purchase of the two army’s as not one holder of wheat flour or Beef but wou’d be content to receive one half the price of his goods in Cash, and wait on two or even three months for the remainder this or Some such plan being adopted I wou’d have the most Sanguine expectations from, on the Contrary from the present Plan Mr Wadsworths’ agents will have the preferance that infatuating metal will give them in so great a degree that no influance, promises or threats from a Continental agent will be able to procure one Single ounce of provisions or forage, to talk of Seizures is Ideal, the People will not thresh their grain nor cary it to the mills without an expectation of Something Permanent and Adequate to its Value—for Instance the price fix’d for wheat is four Shillings Specie, but mark the exchange of three hundred & fifty with which they are to be paid, hardly one third of the now real exchange & Perhaps not one Sixth when paid, I will Instance its depreciation in this Town,  Yesterday I call’d on the Storekeepers to purchase Some writing Paper to Send to your army in Consequence of an order from the Dept. Qr Master Genl, I offer’d two thousand pounds per Rheam for Bad Paper & cou’d get none, I shall be happy if what I have remark’d will answer my intention and be Assur’d  that I shall continue to exert all my influence and devote  my Time to procure and forward all the provisions I can, tho from what I have said you’l see my expectations is by no means great—There is not a Hatchet or Ax to be purchas’d in my Vicinity, but I shall call on the inhabitants to lend, if I can possible promise any they shall go as you direct.  I have the Honour to be wt. the greatest respect Your Excellency’s Obedt Hble servt
                  
                     James Hendricks
                  
               